On June 4,1998, the Defendant was committed to the Department of Corrections for five (5) years for placement in an appropriate fácil*6ity or program; Defendant is further sentenced to a term of seven (7) years in the Montana State Prison, with all of said term suspended. The prison term shall run consecutive to the commitment to the Department of Corrections.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Carl White. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time, based on the fact that the psychosexual evaluation being done by the Montana State Prison was not yet complete.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the June, 1999, meeting. In the interim, the Sentence Review Division orders the Department of Corrections to transfer Mr. Drube to the Chouteau County Jail in Fort Benton, Montana, immediately upon completion of the psychosexual evaluation, and that he be held there until the next Sentence Review hearing.
Done in open Court this 11th day of February, 1999.
DATED this 12th day of February, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Margaret Johnson